DETAILED ACTION
Claims 1-14 and 16-24 are pending examination in this Office action.
Claims 1, 11 and 24 are independent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, 14 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The rejection of claims 1, 2, 4-12, 14 and 16-24 as stated in the previous Office action are hereby incorporated by reference.
Independent claims 1, 11 and 24 recite receiving signaling containing information about real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, and a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system and control operating curves, and corresponding control values related to the real time pump operating parameters on  the control monitor to allow a plant or facility operator to view in the plant or facility at a given centralized location and determine corresponding signaling containing 
Independent claims 1, 11 and 24 lack additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.
Specifically, the claims further includes a controller having a control monitor and signal processor or processing module and further note that the received data is related to a multiplicity of pumps that form part of a pumping system in a plant or facility. The controller and signal processor/processing module is recited at a high-level of generality (i.e., as a generic processor and controller performing a generic computer function of receiving and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the restriction of the invention to pump systems in a plant or facility merely generally links the use of a judicial except to a particular technological environment or field of use (See MPEP 2106.05(h)). 
The amendments to claims 1, 11 and 24 further require the controller configured to receive the corresponding signaling, and display (or display via a control monitor) the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, based upon the corresponding signaling received.  The amendments merely describe a controller at a high-level 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller and signal processor/processing module to receive and analyze data related to pumps in a facility and a controller to receive signaling and display the pump, operating and system curves, amounts to no more than mere instructions to apply the excepting using generic computer components. Mere instructions to apply an exception using a generic computer component does not amount to significantly more than the abstract idea (See MPEP 2106.05(f)). Similarly, the restriction of the invention to pump systems in a plant or facility merely generally links the use of a judicial except to a particular technological environment or field of use does not amount to significantly more than the abstract idea (See MPEP 2106.05(h)). Consequently, independent claims 1, 11 and 24 are not patent eligible.
Dependent claims 2 and 12 further disclose the steps for receiving pump data and determining corresponding signaling. These elements are part of the abstract idea for the same reasons as disclosed in the discussion of the independent claims above.
Dependent claims 4 and 14 further disclose using a display to display the corresponding control values and real time pump operating parameters. Merely displaying data does not integrate the abstract idea into a practical application nor does it amount to significantly more 
Claim 5 does not impose any additional limitations on claim 1 and therefore does not include any additional elements that may be seen to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 6 further recites that the apparatus includes a plurality of pumps. The pumps are merely used to provide data from which pump, system and control operating curves can be determined. Consequently, the additional elements do nothing more than generally link the abstract concept to a field of use and are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.
Dependent claim 7 further teaches that the signaling contains information about pump characteristics data selected from a pump database together with run time operation variables. However, the further description of the signaling data is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 8 and 16-18 further recite that the apparatus includes energy saving control and sensorless converter modules that provide pump characteristics data. The inclusion of the converter modules are merely generic computer components that are used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 9 further recites the apparatus comprising a smart phone or table that includes the signal processor/processing module. The smart phone or table is merely a 
Dependent claim 10 recites the pump, system and control operating curves are charted with an end of curve, instant flow rate, pressure, RPMs, Watts and PSI. However, merely defining the data that is included in the curves is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 20 and 21 recite the apparatus comprises an energy saving control module to receive adaptive system and flow signaling. The use of the energy saving control Dependent claim 7 further teaches that the signaling contains information about pump characteristics data selected from a pump database together with run time operation variables. However, the further description of the signaling data is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 8 and 16-18 further recite that the apparatus includes energy saving control and sensorless converter modules that provide pump characteristics data. The inclusion of the converter modules are merely generic computer components that are used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Dependent claim 10 recites the pump, system and control operating curves are charted with an end of curve, instant flow rate, pressure, RPMs, Watts and PSI. However, merely defining the data that is included in the curves is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 20 and 21 recite the apparatus comprises an energy saving control module to receive adaptive system and flow signaling. The use of the energy saving control module is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 19 and 22 recites the signal processor or processing module contains information to control the selected pump based on the signaling received. Merely recited the data (control data) contained by the processor is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The Examiner further notes that claims 19 and 22 is distinguishable from claims 3 and 13 because claims 3 and 13 recite actually controlling a selected pump using determined 
Claim 23 further teaches receiving a user input and using a signal processor to provide control signaling that contains information to control he selected pump. Merely recited the data (control data) contained by the processor is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The Examiner further notes that claim 23 is distinguishable from claims 3 and 13 because claims 3 and 13 recite actually controlling a selected pump using determined signaling and claim 23 merely recites the processing module provides information to a pump which could be used to control the selected pump.
Examiner specifically notes that claims 3 and 13 are patent eligible because they include additional elements that amount to significantly more than the abstract idea.
Claims 3 and 13 further disclose actually controlling the selected pump using the further corresponding signaling. The actual control of the pump using the determined signaling is not capable of being performed mentally and presents a meaningful limitation beyond the abstract idea that amounts to significantly more than the abstract idea. Consequently, the claim is eligible.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing module” in claims 1-10 and 16-24, and “energy saving control module” in claims 8 and 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1).
The teachings of Sustaeta, Devine and Cheng from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.  

Cheng further teaches the controller configured to receive the corresponding signaling [0024; the pump modules receive signals including control signals], and 
display the pump, system and control operating curves [0023] [Fig 3a; pump curve system curve, new control curve (control operating curve)] and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps [Fig 3a; const control curve] [0036; constant set point control curve used to derive the adaptive control curve], based upon the corresponding signaling received [0023] [Fig 3a; pump curve system curve, new control curve (control operating curve)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine.
Sustaeta teaches a system for monitoring and controlling pumps in a facility through a central controller. Devine teaches a system for measuring real time efficiency/performance of pumps in a plant and specifically teaches receiving input signals from sensors and calculating efficiency or performance parameters. Devine further teaches displaying to efficiency and performance of the pumps (including an operating curve) so that the user can visually see the performance of the pumps and make decisions regarding controlling the pumps. Sustaeta in view of Devine teach systems for monitoring and controlling pumps in a facility through a central controller. Cheng teaches another system for making control decisions for one pump or a 
One of ordinary skill in the art would have motivation to use the displayed information described in Cheng to allow for better control over a selected pump in the plurality of pumps by allowing the user to visually see pump, system and control operating curves [Cheng Fig 3A 0023] and create more appropriate control signals to remotely control the pump as disclosed in Sustaeta and Devine [Sustaeta, 0095, Fig 17] [Devine Fig 2].
Independent claims 11 and 24 contain similar amendments to claim 1 and are rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.
Regarding claim 5, Sustaeta in view of Devine and Cheng teaches the apparatus of claim 1 and Sustaeta further teaches wherein the apparatus comprises a pump system having the controller with the control monitor and the signal processor or processing module for controlling the multiplicity of pumps [0233-0234] [Fig 22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.
Regarding claim 14, Sustaeta in view of Devine and Cheng teaches the method of claim 11 and Cheng further teaches wherein the signal processor or processing module is configured to provide the corresponding signaling as control signaling containing information to control the selected pump of the multiplicity of pumps displayed on the control monitor, based on the the pump modules receive signals including control signals] [Fig 3a; const control curve] [0036; constant set point control curve used to derive the adaptive control curve].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.
Dependent claims 2-4, 6, 7, 10, 12 and 13 are rejected for the same reasons as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Stiles, Jr., et al. (US Patent Publication 2010/0254825 A1).
The rejection of claim 8 as being obvious in view of the teachings of Sustaeta, Devine, Cheng and Stiles, Jr. are rejected for the same reasons as disclosed in the previous Office action.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Asmus (US Patent Publication 2015/0192317 A1).
.


Claims 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Cheng, et al. (US Patent Publication 2015/032271 A1, hereinafter Cheng II).
The rejection of claims 16-23 as being obvious in view of the teachings of Sustaeta, Devine, Cheng and Cheng II are rejected for the same reasons as disclosed in the previous Office action.

Response to Arguments
Applicant's arguments filed 18 March 2021  have been fully considered but they are not persuasive. 
Applicant traversed rejections made under 35 U.S.C. 101 and 35 U.S.C. 103.
Regarding 35 U.S.C. §101, Applicant argues:
I.	The claims do not recite an abstract idea because claim 1 recites an apparatus having two distinct elements that cooperate in a new and unique practical application that allows a plant or facility operator to view in a plant or facility at a given centralized location.
II.	Amended claim 1 recites a signal processor or processing module that may take the form of a machine.

IV.	The subject matter of the amended independent claims represent a significant improvement to the technical field related to controlling the operation of a pump.

Regarding argument I, Applicant points to the inclusion of a signal processor or processing module and further argues that the recited signal processor or processing module physically transforms signaling received and provides corresponding signaling contain information about the pump, system and control operating curves.  First, the mere inclusion of either a signal processor or a processing module amounts to no more than introducing generic technological components that perform standard functionality (i.e., generic signal processors receive signals and provide other signals after performing some processing).  The inclusion of a signal processor or processing module to receive signals and provide corresponding signals related to the pumps does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because it amounts to merely adding a generic computer component to perform generic computer functions.  Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223-224.  
Further, the assertion that the received signals are physically transformed is not persuasive.  A claim may be eligible if it provides a transformation or reduction of an article to a different state or thing.  See MPEP 2106.05(C)(2).  A processor receiving a signal and returning a corresponding signal does not amount to a physical transformation.  Id.

First, Examiner notes that the claim does not require that the signal processor or processing module is included in any particular machine1.  Secondly, any machine that is invoked in the claim is only involved at a high level of generality and is only comprised of generic components (the generic signal processor or processing module).  Consequently, the signal processor, processing module, or any machine tangentially invoked, merely amounts to performing the judicial exception using generic computer components and is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  MPEP 2106.05(b). 

Regarding argument III, Applicant next argues that the independent claims are not directed to an abstract idea because they integrate the building blocks of human ingenuity into something more, e.g., by gathering and processing with the signal processor or processing module information about real time pump operating parameters.  The Examiner is not persuaded.  
The claims relate to receiving signaling containing information about real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, and a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system and control operating curves, and corresponding control values related to the real time pump operating parameters on the control monitor to allow a plant or facility operator to view in the plant or 
Electric Power Group, LLC v. Alstom, SA, 119 U.S.P.Q.2d 1739, 830 F.3d 1350 (Fed. Cir. August 1, 2016); collecting information, analyzing it, and displaying certain results of the collection and analysis is an abstract idea; FairWarning, LLC v. Iatric Systems, Inc., 839 F.3d 1089 (Fed. Cir. 2016); notifying a user when misuse was detected as the result of collecting and analyzing information was deemed to be ineligible under 35 U.S.C. 101; Zuili v. Google, Inc. (Fed. Cir. Feb. 9, 2018).

Regarding argument IV, Applicant asserts that the subject matter of amended claim one represents a significant improvement to a technical field.
It is unclear exactly what technical improvement is made and to which technical field.  The Applicant argues the improvement is to the field of controlling the operation of a pump and a multiplicity of pumps.  However, those claims rejected under 35 U.S.C. 101 do not contain any steps or limitations related to controlling a pump.  The claims merely receive input signals, perform processing on those signals, and display pump, system and operating curves for a 
Consequently, the claims rejected under 35 U.S.C. 101 are not patent eligible.

Regarding 35 U.S.C. §103, Applicant argues the cited references do not teach a controller that responds to a user input and graphically and numerically displays for a selected pump of a multiplicity of pumps, three operating curves, including pump, system and control operating curves, and corresponding control values related to real time pump operating parameters on a control monitor.
The Examiner respectfully disagrees.  
Sustaeta teaches a controller that responds to user input and graphically and numerically displays for a selected pump of a multiplicity of pumps operating curves (graphing data from the selected pump) and corresponding control values related to real-time pump operating parameters on a control monitor [0198] [0194; the host computer may comprise an optimization component to determined desired operation points for one or more of the sub-system in the process according to one or more performance characteristics associated with the process which may be communication to various controllers] [0234; visualization component further allows production facility engineers or production facility managers the ability, through user adaptable dynamic real-time visualizations to predictively identify and/or isolate and resolve problem areas before these problem areas manifest themselves in an actual production run ... real-time control data can be utilized to automatically populate a predictive information model].
Effectively, Sustaeta teaches a remote system for selecting and controlling individual pumps from a plurality of pumps and including a user interface to allow a user to receive feedback concerning one or more pumps and to input control information [0024; the system comprises a user interface for obtaining from a user, the setpoint, allowable operating range, component performance information, and/or performance characteristic] [0178] [0195, 0200, 0233]. 
The Examiner agrees that neither Sustaeta nor Devine explicitly teach that the graph from which the user can visualize and control a selected pump of the plurality of pumps. Cheng is introduced to teach that the data from which a user receives information and inputs control data includes a pump curve, system curve and control curve [Fig 3a; pump curve, system curve, control curve] [0023].   Cheng further teaches responding to input signals [0024; the pump modules receive signals including control signals] and graphically and numerically displays for a selected pump of a multiplicity of pumps, three operating curves, including pump, system and control operating curves, and corresponding control values related to real time pump operating parameters on a control monitor [0023] [Fig 3a; pump curve system curve, new control curve (control operating curve)] [0036; constant set point control curve used to derive the adaptive control curve].
It would be obvious to modify the systems of Sustaeta and Devine, which teach remotely controlling pumps after having received numerical or graphical data from the pump, with the teachings of Cheng which teach controlling a pump of a plurality of pumps using pump, system and control operating curves [Cheng Fig 3A 0023]. One of ordinary skill in the art would have 
Consequently, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	21 April 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Applicant argues that the claim is eligible because it includes a machine, Examiner notes that one of the tests for determining whether a claim integrates a judicial exception into a practical application is a determination of whether the judicial exception is applied with, or by use of a particular machine (rather than a generic machine).  See MPEP 2106.05(b).